Title: From Thomas Jefferson to Albert Gallatin, 14 July 1806
From: Jefferson, Thomas
To: Gallatin, Albert


                        
                            Th:J. to mr Gallatin
                            
                            July 14. 06.
                        
                        A law of the last session provided for making a road from Nashville to Natchez, & another from Cincinnati,
                            by Vincennes to St. Louis. not having a copy of the laws yet, I do not know whether it is necessary for me to take any
                            steps on this subject at present, or what it waits for. can you inform me?
                        The road from Cumberland to Ohio will be an important link in the line to St. Louis. there will still be
                            wanting a supplement from Ohio (suppose Marietta) by Chillicothe to Cincinnati. or do such roads exist already? this line
                            being compleated, we must have a horse post which will effect it in 6. days, say from Washington to St. Louis. they are
                            distant not quite 13°. of longitude of 46. 2/3 miles each, say 600. miles; and a mail ought to go every day as much over
                            100. miles as the necessary deviations from a straight line amount to.
                    